Citation Nr: 1501007	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  11-03 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of prostate cancer with erectile dysfunction, including as secondary to herbicide exposure in service.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran served on active duty in the U. S. Army from December 1960 to October 1963.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In support of this claim, the Veteran testified at a videoconference hearing in August 2012 before the undersigned Veterans Law Judge (VLJ) of the Board.  A copy of the hearing transcript is of record.  The Veteran's wife observed the proceeding but did not herself testify in support of the claim.

In December 2013 the Board denied this claim, and the Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court/CAVC).  A private attorney represented him in his appeal to the Court and continues to represent him before VA.  In May 2014, in granting a Joint Motion for Remand (JMR), the Court vacated the Board's decision denying this claim and remanded it to the Board for readjudication in compliance with the terms of the JMR.

VA processed this appeal partly electronically using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's appeal should take into consideration these electronic records, as well as the records in the physical claims file.



FINDINGS OF FACT

1.  Camp Cobra, a U.S. Army installation established in Thailand during the Vietnam era, may have used herbicides along the fenced-in perimeters of the base.  

2.  The Veteran alleges his prostate cancer and complications, including his consequent erectile dysfunction (ED), result from his exposure to herbicides at Camp Cobra, but while serving there he was not a member of a military police (MP) unit and was not assigned an MP military occupational specialty (MOS).

3.  He nonetheless alleges that his duties as a wheeled-vehicle mechanic placed him at or near the base perimeter, and that there were other occasions he was at that outer-most limit, as well, but there is no additional credible evidence supporting this allegation, hindering acknowledgement of herbicide exposure on a direct or 
facts-found basis.  

4.  His prostate cancer and associated residuals, including the ED, are not otherwise shown to be related to or the result of his military service, including his additionally alleged exposure to carcinogenic solvents during his service.


CONCLUSION OF LAW

The Veteran does not have residuals of prostate cancer, including ED, because of disease or injury incurred in or aggravated by his military service, and this alleged disability and its attendant complications also may not be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2014). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Specifically, VA must notify a claimant and his representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, also of the portion of the evidence the claimant is to provide versus the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  

As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).  There is no such obligation if there is no reasonable possibility the assistance would help substantiate the claim.

Here, the Veteran does not assert that VA violated its duty to notify or assist, including during the August 2012 hearing, see Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), or that there are any outstanding records that VA should obtain on his behalf.  In fact, during the August 2012 hearing, the Veteran's attorney made clear that she did not want a remand as any attempt to verify herbicide exposure through the Joint Services Records Research Center (JSRRC) likely would be futile, not resulting in the receipt of any useful information.  See transcript at 19-20.  Also, when more recently submitting her November 2014 argument in response to the Board's 90-day letter allowing her time to make additional argument in support of this claim, or to identify evidence still needing to be obtained, she clarified that they were waiving this right to have the claim remanded (sent back) from the Board to the Agency of Original Jurisdiction (AOJ), including for consideration of her additional argument - preferring, instead, that the Board proceed with the [re]adjudication of the appeal.

Furthermore, as the Board explained when previously deciding this claim, to the extent the Veteran has asserted that his prostate cancer and residuals are related to herbicide exposure, a medical opinion is not necessary to make this determination because the applicable regulations presume such an etiological nexus - provided, however, it is first established he was indeed exposed to the toxin.  He has additionally asserted his cancer is the result of using cleaning solvents in service, but the evidence of record does not meet the standard to "indicate" his condition "may be associated" with his service, including specifically with this type of other activity.  See Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).

Whether the Veteran was exposed to Agent Orange during his service or cleaning solvents containing carcinogens is a factual, not medical, determination.  The Board makes factual determinations, whereas the VA compensation examiner makes the necessary medical determinations.  So even were the Board to request a VA examination in this case for a medical nexus opinion, this necessarily would place the examiner in the position of fact finder, so in a position beyond the scope of his competence and capability.  Any medical nexus opinion he therefore provides would be relying on a precipitating event (whether exposure to Agent Orange or cleaning solvents supposedly containing carcinogens) that has not been established as actually having occurred.  The opinion thus provided would have no probative value because it would not be predicated on established facts, just instead innuendo or supposition.  VA is not required to provide an examination for an opinion in this type of circumstance.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Veterans Court (CAVC) held that an examination and medical nexus opinion are required in response to a claim of entitlement to service connection when there is:  (1) evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or a disease manifested in accordance with presumptive service connection regulations, occurred that would 

support incurrence or aggravation; (3) an indication the current disability may be related to the in-service event, injury, or disease; but (4) insufficient evidence to decide the case.  See also 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  The third prong, requiring that the evidence of record "indicate" that the claimed disability or persistent or recurrent symptoms "may be" associated with the established event, injury, or disease in service is a "low threshold".  McLendon, at 83.

The Federal Circuit Court has clarified that, when determining whether a VA examination and opinion are required under 38 U.S.C.A. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence suggest an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (Medically competent evidence is not required in every case to "indicate" that the claimant's disability "may be associated" with the claimant's service).

But this is not to say or suggest that VA is obligated to provide an examination for a medical nexus opinion merely as a matter of course.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).  If such were the case, this would circumvent the craftily tailored language of the statute and regulation governing when examinations and opinions should be obtained and require provision of an examination and opinion in virtually every instance, so virtually without exception.

To reiterate, the Veteran and his attorney indicated during the course of their hearing testimony that they definitely did not want a remand for further development of the claim, including by the JSRRC, owing to their belief that it would not really amount to anything significant in terms of providing any additional evidence useful to the claim.  They were allowed, however, 30 days to submit additional evidence and/or argument in support of the claim, which the attorney did a short time later, indeed, just a week after the hearing.  This additional evidence included the Compensation and Pension (C&P) Service Bulletin she had referenced during the hearing.  This additional evidence also included color photographs of the Veteran from during his time in service, reportedly while stationed at Camp Cobra, Thailand, which as mentioned is where he claims to have been exposed to Agent Orange.  The attorney waived the right to have the RO initially consider this additional evidence as the AOJ.  38 C.F.R. §§ 20.800, 20.1304 (2014).

The hearing complied with 38 C.F.R. § 3.103(c)(2) since the presiding VLJ correctly identified the issue and discussed the possible sources of evidence that may have been overlooked in prior pleadings, etc., which might tend to support or substantiate the claim - most notably, of exposure to Agent Orange during the Veteran's service that in turn would allow VA to presume his prostate cancer and complications are consequences or, alternatively to show this necessary nexus by way of direct causation.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, the attorney evidenced her actual knowledge of the type of evidence and information needed to substantiate this claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).

If a Veteran does not have one of the conditions listed in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307 and 3.309(e) that is presumptively associated with Agent Orange exposure, this does not preclude him from establishing his entitlement to service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed Cir. 1994) (indicating that even if a Veteran is found not entitled to a regulatory presumption of service connection, the claim still must be reviewed to determine whether service connection may be established alternatively on a direct-incurrence basis by establishing the required causation).  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007); and McCartt v. West, 12 Vet. App. 164, 167 (1999) (clarifying that the principles set forth in Combee, which in actuality involved exposure to radiation, are nonetheless equally applicable to claims based, instead, on exposure to Agent Orange).


But this is not the situation here since the Veteran's claim is for prostate cancer, so for a condition that is presumptively associated with Agent Orange exposure.  Therefore, if he was exposed to Agent Orange, the required nexus already is conceded, meaning an examination and opinion concerning this is unnecessary.  However, if, instead, as the Board is again concluding below, it is not shown he was exposed to Agent Orange, a medical opinion resultantly cannot provide the required nexus to his service because, for all intents and purposes, the claimed precipitating event did not occur.  Moreover, contrary to the suggestions in the JMR and the attorney's argument, even her most recent November 2014 argument, this is not tantamount to only considering entitlement to presumptive service connection.  Rather, as even she concedes, since there is no disputing the Veteran has prostate cancer and consequent residuals, including the ED also being claimed, and no disputing he served at Camp Cobra, resolution of this appeal turns entirely on whether he was exposed to Agent Orange while there as he is alleging he was.  The Board therefore is proceeding with the immediate readjudication of this claim because the only remaining determination to be made is factual, not medical.  That is to say, no further notice or assistance is thus required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that the Veteran has not only the burden of proof of showing there has been an error in developing his claim, but also beyond that showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  See also 38 C.F.R. § 20.1102 (2014).

In deciding this claim, the Board has reviewed all of the evidence in the Veteran's claims file, both the physical and electronic portions of it.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that it discuss, certainly not in exhaustive detail, each and every piece of evidence he and his attorney have submitted or that VA has obtained on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each and every piece of evidence).  Rather, below, the Board's analysis focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board discuss its reasons for rejecting evidence favorable to him).


II.  Analysis

The Veteran is claiming entitlement to service connection for prostate cancer and complications of it, including ED, on the premise this disability is the result of exposure to Agent Orange during his service and/or carcinogenic cleaning solvents while stationed at a U.S. Army base in Thailand during the beginning of the Vietnam era.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service in the line of duty.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2014).  To establish this entitlement, there must be competent and credible evidence of:  
(1) a current disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a correlation ("nexus") between the disease or injury in service and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  See also Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

As already alluded to, the parties involved in this appeal agree that the Veteran has prostate cancer and complications of this unfortunate disease, including ED, a condition that may be presumptively service connected if he establishes he was exposed to an herbicide agent during his service.  See 38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.309(e) (2014); see also JMR dated in May 2014.

The parties also agree that the Veteran served in the Army at an Army installation (Camp Cobra) in Thailand during the beginning of the Vietnam era.  Claims involving alleged exposure at such an installation are to be analyzed under the appropriate administrative guidelines given the absence of pertinent statutory and regulatory provisions.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).  

According to these guidelines, exposure will be conceded for certain veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR"), developed in response to a May 2010 C&P Service Bulletin (VA determined there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes).  Such veterans include those who were stationed at the Royal Thai Air Force bases in U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang and who served in a position or MOS that required duty on the base perimeter, such as security police or dog handler, etc....  M21-1MR, Part IV.ii.2.C.10.q (January 15, 2013).  

According to the parties' JMR, in its prior decision, the Board correctly concluded that the Veteran did not have the requisite MOS or unit assignment to concede herbicide exposure pursuant to this step.  See page 3.  The Board then erred, however, by ending its analysis, rather than proceeding to step 3, as M21-1MR requires, and determining whether herbicide exposure may be acknowledged on a direct or facts-found basis.  Id. at 3-5.  Indeed, in May 2014, based on the JMR the Court ordered this case remanded for the sole purpose of finding whether the entirety of the evidence of record, including lay statements, and "considering the difference between the lack of evidence and negative evidence", establishes the Veteran's exposure to herbicides on a facts-found or direct basis.  Id. at 4.   

The remaining steps (3 through 8) outlined in the relevant manual include:  placing in the Veteran's claims file a copy of C&P's Memorandum for the Record (memorandum); asking the Veteran for the approximate dates, locations and nature of the alleged exposure; determining whether the Veteran furnished the requested information; reviewing the Veteran's information in conjunction with the memorandum; determining whether the exposure may be acknowledged; and, if not, referring the case to JSRRC for a formal finding on the matter.  M21-1MR, Part IV.ii.2.C.10.q.  


Here, though, the Veteran already provided the information referenced in steps 4 and 5.  In addition, as already pointed out, during his hearing his attorney specifically indicated that she did not want the case sent to JSRRC.  Accordingly, only two steps remain, reviewing the Veteran's information in conjunction with the memorandum now of record and determining whether exposure may be acknowledged.

The Board finds the evidence does not establish herbicide exposure on such a 
facts-found or direct basis.  For the sake of further discussion only and based on the memorandum added to the file, the Board accepts as true that Camp Cobra, a U.S. Army installation established in Thailand during the beginning of the Vietnam area, may have used herbicides along the fenced-in perimeters of its base.  The Veteran has submitted written statements and testified that his duties as a vehicle mechanic at Camp Cobra placed him near the perimeter of the base.  Such duties allegedly included working outside on his knees and back in the dirt at the motor pool, which was reportedly located next to the perimeter of the base, securing the perimeter (three to four times), and leaving and reentering the base on multiple occasions for the purpose of participating in extended road marches (keeping the vehicles in working order during the marches).  

In December 2008, the National Personnel Records Center (NPRC) found that there is no record in the Veteran's military file of his occupational exposure to herbicides.  Although there is no other negative evidence regarding this matter, there is also no additional credible evidence supporting his written and oral testimony regarding herbicide exposure.  See C&P Bulletin at 4 (May 2010); see also hearing transcript at 17 (representative references bulletin and need to submit additional credible evidence supporting herbicide exposure allegation).

The Veteran's service personnel records (SPRs) show he served in the capacity alleged, as a wheeled vehicle mechanic.  According to a copy of a September 1965 Letter of Commendation, he did so in an outstanding manner, demonstrating exceptional enthusiasm and capability under difficult conditions.  This letter confirms that one of his duties included playing a key role in keeping the vehicles operational during extended road marches in Thailand.  

The SPRs also show the Veteran received sharpshooter and expert rifle badges, awards he argues corroborate his participation in perimeter security duty.  However, as the Board previously explained, these awards - while certainly commendable in their own right - merely address his qualification level with the weapons noted.  These designations are not indicative of any particular service duties.  The C&P Bulletin his attorney cites was very specific in identifying which personnel would be afforded additional consideration in determining herbicide exposure.  In addition to the statements mentioned regarding U.S. Army MP personnel, the Bulletin also stated that U.S. Air Force Veterans who served as security policemen, security patrol dog handlers, and members of a security police squadron should be afforded additional consideration.  But the Veteran does not have the requisite MOS or unit assignment to allow for the additional consideration of herbicide exposure discussed in the Bulletin.  While the Bulletin noted that lay statements confirming duties along the base perimeter were necessary to corroborate a U.S. Army Veteran's exposure to herbicide, such statements, alone, were insufficient to prove exposure.

The Veteran submitted photos from his time in the service, all of which show him standing on or near dirt or land with little or no vegetation.  During his hearing, he described these photos as having been taken while he was at Camp Cobra in 1962 or 1963, and depicting the brown, dead grass he witnessed there.  Transcript at 7.  He explained that one showed him standing in front of his living quarters (simple tents), surrounded with brown vegetation and trenches that were dug around the tents so water would not get in.  Transcript at 8.  The second photo reportedly shows a group of soldiers, including him, waiting for a road march to begin with their clothes and duffel bags on the ground, in the contaminating dirt.  He thinks there might be something in the photo resembling barbed wire, but he is not sure.  The third photo reportedly shows him working on a Jeep parked on dirt or ground with no vegetation.  Transcript at 9.


These photos, assuming they are of the Veteran, confirm that he worked on at least one vehicle, on land covered in dirt or with little vegetation.  They do not establish that the motor pool was set up near the perimeter of the base, that the dirt or minimal vegetation shown in the photos was due to herbicide use, rather than just the nature of the terrain, and was located near the perimeter of the camp, or that his duties regularly placed him near the perimeter. 

Other than the NPRC's negative finding, there is no evidence in the claims file contradicting the Veteran's assertion of regular herbicide exposure.  There is merely an absence of positive evidence corroborating this assertion, including any statements of fellow servicemen, service information (performance reports describing duties outdoors, near the perimeter, or a camp map pinpointing the motor pool outdoors, near the perimeter), or evidence from any other source.  

In addition, the Veteran's statements themselves are inconsistent - which, in turn., tends to undermine their credibility and resultant probative value.  "If a witness has testified falsely as to any material fact, the entire testimony of that witness may be disregarded upon the principle that one who testifies falsely about one material fact is likely to testify falsely about everything.  However, such a witness need not be found totally unworthy of belief.  A fact finder may accept so much of the such testimony as believed to be true, and disregard what is believed to be false."  U.S. v. Gilkeson, 431 F.Supp.2d 270, 277 (N.D.N.Y. 2006).  The trier of fact must consider whether, as in United States v. Connolly, 504 F.3d 206, 215-16 (1st Cir.2007), particular falsehoods in a witness's testimony so undermine his credibility as to warrant disbelieving the rest of his testimony.  United States v. Edwards, 581 F.3d 604, 612 (7th Cir. 2009).

Initially, during the early part of this appeal, in explaining why he thought he had developed prostate cancer, the Veteran made no mention of the motor pool being close to the perimeter of his base in Thailand.  In October 2008, he claimed that he had worked a lot while lying on the ground, went on extended road trips, including to places sprayed with herbicides, and bathed infrequently (using a helmet of water).  In February 2010, he mentioned walking the perimeter while on security duty - later noted to have occurred three or four times, certainly not regularly - and also being transported from Hawaii to Thailand, with stops in the Philippines and Vietnam.  He indicated that he had used possibly carcinogenic cleaning solvents while in the motor pool.  In February 2010 he explained that, after returning from his last road trip, 55-gallon metal barrels had been installed as showers, which he had used until the end of his tour.  He recalls using empty ones to fill with river water.  He claims the barrels likely contained chemicals, possibly dioxins, prior to their use as showers and water transport containers.  

He first mentioned the proximity of the motor pool to the perimeter in August 2012, during his hearing, after retaining the services of a private attorney.  It appears the Veteran knew the importance of the perimeter in 2010; otherwise, he would not have mentioned his perimeter security duty.  Curiously, particularly considering he fulfilled the security duty only three or four times, he did not then also mention that he worked near the same perimeter day in and day out as part of the motor pool.

Considering the memorandum now of record, which suggests that Camp Cobra, a U.S. Army installation established in Thailand during the beginning of the Vietnam area, may very well have used herbicides along the fenced-in perimeters of its base, in conjunction with the Veteran's lay statements, which initially included no mention of his motor pool being close to the perimeter, and NPRC's negative response, the Board refrains from conceding herbicide exposure.

The Veteran's lay assertions also are the only evidence of record otherwise relating his claimed disability to his active military service, including any alleged exposure to carcinogenic solvents.  And although he is competent to report that he used certain solvents, particularly given that it is likely that he did so as a wheeled vehicle mechanic, he has no specialized training or expertise in diagnosis and origin of cancer, so concerning the specific subject matter in question, to link competently the cancer and its residuals to the use of the solvents or otherwise to his service.  Kahana v. Shinseki, 24 Vet. App. 428, 434 (2011) (holding that the Board erred in categorically rejecting lay evidence without analyzing and weighing it); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Barr v. Nicholson, 21 Vet. App. 303 (2007) (layperson is competent to report disease with unique and readily identifiable features such as varicose veins); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The Federal Circuit Court has acknowledged there will be times when the governing VA regulation is seemingly under inclusive and others when it instead is seemingly over inclusive, but that the regulation nonetheless is acceptable on its face when determining whether a Veteran was exposed to Agent Orange, whether in Vietnam or elsewhere, like is being claimed here in Thailand.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); cert. denied, 129 S. Ct. 1002 (2009).

The attorney proclaims in her most recent November 2014 argument that the lack of evidence (here, expressly denoting exposure to Agent Orange in Thailand) cannot be treated as substantive negative evidence.  In other words, the mere absence of evidence does not necessarily equate to unfavorable evidence.  She cites a line of precedent cases supporting this proposition.  See, e.g., Horn v. Shinseki, 25 Vet. App. 231, 239 (2012); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Buchanan, supra.  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a party, must not be equated with the absence of substantive evidence).  The Federal Circuit Court also has held however that, while the absence of contemporaneous records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan, 451 F.3d at 1336 ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record.").  Moreover, although the Board cannot reject a claimant's statements merely because he is an interested party, the claimant's interest may affect the credibility of his testimony when considered in light of other factors.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991); accord Buchanan, 451 F.3d at 1337 (holding that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias . . . .").

In deciding this claim the Board has discussed the reasons and bases for not accepting the Veteran's lay testimony as credible indication of his exposure to Agent Orange during his time at Camp Cobra in Thailand.  And to have probative value concerning this, his lay testimony must be both competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  The Board must consider all pertinent evidence, so not just the Veteran's lay assertions regarding the occurrence of the claimed events in service.  See AZ v. Shinseki, 731 F.3d 1303, 1311 (Fed. Cir. 2013).  Indeed, in Madden v. Gober, 125 F.3d 1477, 1480-81 (Fed. Cir. 1997), the Federal Circuit Court explicitly rejected the argument that "the Board must accept the Veteran's evidence at face value, and reject or discount it only on the basis of rebuttal evidence proffered by the agency" and holding, instead, that the Board must determine "the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence".  In Holton v. Shinseki, 557 F.3d 1362, 1370 (Fed. Cir. 2009), the Federal Circuit Court similarly held that the Board may properly conclude that unrebutted evidence is insufficient to trigger a presumption, so, here, not just that presumptive service connection is unwarranted but also that the Veteran was not exposed to Agent Orange on a direct or facts-found basis, either, simply because he believes he was and, according to the attorney, there is no evidence affirmatively indicating he instead was not.

The evidence in this case on this determinative issue therefore is not in relative equipoise, even despite the attorney maintaining this is at least the case in her November 2014 argument; rather, the preponderance of the evidence is unfavorable, so the benefit-of-the-doubt rule is inapplicable, in turn meaning the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

This claim of entitlement to service connection for residuals of prostate cancer with ED, including as secondary to herbicide exposure in service, is again denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


